         Case 1:19-cr-00913-SHS Document 98 Filed 06/14/21 Page 1 of 1

                                                         U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District of New York

                                                         The Silvio J. Mo llo Building
                                                         One Saint Andrew 's Pla=a
                                                         New York, New Yo rk 10007


                                                         June 12, 2021
BYECF

The Honorable Sidney H. Stein                            MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:     United States v. Martin Ross, Sl 19 Cr. 913 (SHS)

Dear Judge Stein:

           In light of the recent adjournment of the trial date in this case at the request of the defense,
the Government respectfully requests the exclusion of time under the Speedy Trial Act, 18 U,S.C.
§ 3161(h)(]), from today's date until the new trial date of October 27, 2021. As the Court has
recognized in granting the defense ' s adjournment request, the interests of justice served by the
continuance outweigh the interests of the defendant and the public in a speedy trial because it will
ensure effective representation of counsel by permitting lead counsel to be present for all aspects
of trial ; and because it will reflect the current limited scheduling process for jury trials in this
District in light of the pandemic. The defendant consents to the exclusion of time.

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney


                                             by     ,:17;ft____
                                                  1ac&; R. Fiddelman
                                                  Assistant United States Attorney
                                                  (212) 637-1024

cc:     Defense counsel (by ECF)

The time is excluded from calculation under the Speedy Trial Act from today until October 27, 2021.
The Court finds that the ends of justice served by this continuance outweigh the best interests of the
public and the defendant in a speedy trial pursuant to 18 U.S.C. Sec. 3161(h)(7)(A).

Dated: New York, New York
       June 14, 2021
